Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/17/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5 and 7 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 5 limits the content of the non-spherical inorganic particles to “0.5 to 10.0 parts by mass per 100 parts by mass of a total amount of the epoxy resin and the epoxy resin curing agent”, while Claim 1, on which Claim 5 is dependent, limits the content of the non-spherical inorganic particles to “1.5 to 7.5 parts by mass per 100 parts by mass of a total amount of the epoxy resin and the epoxy resin curing agent”. This is improper because the range given in Claim 5 is broader than the range given in Claim 1.
Claim 7 limits the non-spherical inorganic particles to be “at least one selected from the group consisting of silica and alumina”, while Claim 1, on which Claim 7 is dependent, already limits the non-spherical inorganic particles to comprise “at least on inorganic substance selected from silica and alumina”. This is improper because Claim 7 does not further limit Claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Honda et al. (JP 2009/101684 A) in view of Sato et al. (US 2015/0274894 A1).
Regarding Claims 1, 3-7, 10-11, and 14, Honda discloses a gas-barrier laminate comprising an epoxy resin composition layer cured on an inorganic vapor-deposited layer surface (para 0010). The epoxy resin composition comprises an epoxy resin and epoxy resin curing agent (para 0010) and a flat (i.e. non-spherical and plate-shaped or scale-shaped) inorganic filler (para 0033). The epoxy resin curing agent is a reaction product of (A) meta-xylylenediamine or para-xylylenediamine and (B) a polyfunctional compound having at least one acyl group capable of forming oligomer by forming an amide base position by reaction with polyamine (para 0025), wherein the polyfunctional compound (B) may be carboxylic acids such as acrylic acid, methacrylic acid, or derivatives thereof (para 0026).
Honda further discloses the flat inorganic filler may be silica or alumina and comprises 0.01-10 wt% of the total resin composition (para 0033). Since the resin composition is only required to comprise the epoxy resin, epoxy resin curing agent, and filler, the filler would be 0.01-11 parts by mass per 100 parts epoxy resin and epoxy resin curing agent (i.e. (10/90)*100).
Honda does not disclose the flat inorganic filler having an average particle size in the range from 1 to 500 nm.
Sato discloses metal oxide particles, such as silicone dioxide (silica) or aluminum dioxide (alumina) having high heat resistance and exhibiting high transparency and gas barrier properties (Abstract). Sato further discloses an average particle size of 3-10 nm is preferred, in view of keeping transparency and maintaining desired crystallinity, surface activity, viscosity, and refractive index (paras 0024, 0026).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Honda to incorporate the teachings of Sato and use silica or alumina particle having an average particle size of 3-10 nm as the flat inorganic particles. Doing so would provide high heat resistance, transparency, and gas barrier properties and would maintain desired crystallinity, surface activity, viscosity, and refractive index.
Regarding Claim 2, Honda in view of Sato discloses all the limitations of the present invention according to Claim 1 above. Honda further discloses the epoxy resin comprises epoxy resin having glycidyl amino group derived from meta-xylylenediamine (para 0017).
Regarding Claim 8, Honda in view of Sato discloses all the limitations of the present invention according to Claim 1 above. Honda further discloses the inorganic vapor deposition layer is selected from a silica vapor deposition layer and an alumina vapor deposition layer (para 0015).
Regarding Claim 9, Honda in view of Sato discloses all the limitations of the present invention according to Claim 1 above. Honda further discloses the epoxy resin curing agent is also a reaction product of a 1-8 C monovalent carboxylic acid and/or its derivative (para 0025, 0027).
Regarding Claim 12, Honda in view of Sato discloses all the limitations of the present invention according to Claim 1 above. While there is no disclosure that the gas barrier laminate is an optical film as presently claimed, applicants attention is drawn to MPEP 2111.02 which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”.  Further, MPEP 2111.02 states that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the purpose or intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. optical film, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art invention and further that the prior art structure which is a gas barrier laminate identical to that set forth in the present claims is capable of performing the recited purpose or intended use.
Regarding Claim 13, Honda in view of Sato discloses all the limitations of the present invention according to Claim 1 above. Honda further discloses a heat sealable resin layer laminated to the gas barrier laminate (para 0050).
Response to Arguments
In light of applicant’s amendments filed 06/01/2022, the 35 USC 103 rejection of record is withdrawn. New grounds of rejection are set forth above.
Applicant's arguments filed 06/01/2022 have been fully considered but they are not persuasive.
Applicant argues that the calculation of Honda’s filler content is not applied correctly, in the Office Action filed 04/13/2022. Applicant argues the content of inorganic particles described in Honda is based on the total amount of epoxy resin composition including the solvent, but that the solvent was disregarded in the examiner’s calculations.
However, Honda discloses amount inorganic flat filler in a range of 0.01-10.0 wt% based on the total weight of the “epoxy resin composition” (para 0033), and then discloses adding solvent to produce a “coating liquid” having a composition concentration of about 5 wt% (paras 0038-0039). Therefore, examiner maintains that the “epoxy resin composition” is only required to comprise the epoxy resin, epoxy resin curing agent, and filler, and does not include the solvent.
Applicant also submits the Kouno Declaration, filed 06/01/2022, describing Comparative Examples A and B, and argues that these examples, along with Manufacturing Examples D and E demonstrate unexpected results from the content of inorganic particles claimed, with respect to processability, haze, and/or oxygen permeation.
However, the data presented in not commensurate in scope with the present claims. Specifically, the data uses specific epoxy resin TETRAD-X in specific amount, specific curing agent A (manufactured according to para 0076) in specific amount, specific alumina particles KOS-TS1EOK5-10 in specific amount, and specific substrate PET, while Claim 1 includes any epoxy resin, any epoxy resin curing agent being a reaction product of (A) and (B) where there is present 100 parts epoxy resin and epoxy curing agent, any flat silica or alumina having the shape and size as claimed, and a substrate of any vapor deposited inorganic layer. Further, there are no examples at the endpoints of the claimed range of inorganic particles (1.5 and 7.5 parts by mass).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY M MILLER whose telephone number is (571)272-2109. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BETHANY M MILLER/
Examiner, Art Unit 1787    

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787